Citation Nr: 0302593	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  99-03 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The veteran served on active duty from March 1964 to March 
1966.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Montgomery, Alabama, which denied entitlement to service 
connection for PTSD.  

In a decision of November 1999 during the appeal, the Board 
addressed the issue of whether new and material evidence had 
been presented to reopen the veteran's claim for service 
connection for PTSD.  

That decision reopened the veteran's claim and remanded the 
case for further development.  The development has been 
completed and the case is now before the Board for appellate 
consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary to a fair resolution of 
the PTSD claim has been obtained and associated with the 
record. 

2.  PTSD is of service origin.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 1991 
& Supp. 2002); 38 C.F.R. Part 4, §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29,2001.66 Fed. 
Reg. 45,620-32 (Aug.29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

In this regard the veteran was notified of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statement of the case.  In an October 2002 
letter to the veteran, the Board notified the veteran of 
VCAA, and of VA's duty to assist the veteran by obtaining 
evidence from various sources and to obtain a medical opinion 
if an examination or opinion is necessary.  The RO also 
notified the veteran of his responsibility to help the RO 
obtain all evidence necessary to support the claim by 
informing the RO of relevant medical records not already 
obtained.  The record shows that all pertinent evidence has 
been obtained.  The Board finds that the VA has satisfied 
provisions of the VCAA.  Quartuccio v. Princippi, 16 Vet. 
App. 183 (2002).

Factual Background

Service medical records show no complaints or finding that 
refer to PTSD or any acquired psychiatric disorder.  The 
report of medical history associated with the March 1966 
separation examination shows that the veteran reported that 
his present health was good, and that he did not have and had 
not had any frequent trouble sleeping, frequent or terrifying 
nightmares, depression or excessive worry, or nervous trouble 
of any sort.  The March 1966 separation examination report 
shows that the clinical evaluation was normal for psychiatric 
evaluation.  

The service administrative records show that the while a 
member of the 42nd Civil Affairs Co. the veteran served in 
the Dominican Republic from May 2, 1965 to May 26, 1965, and 
while a member of the 41st Civil Affairs Co. in the Republic 
of Vietnam from December 1965 to March 1966.  There are no 
awards listed indicative of combat.

VA medical records dated from 1996 to 1998 show treatment for 
various psychiatric complaints including anxiety sleep 
disturbance and depression.  These records contain 
assessments including dysthymia and anxiety.

During a July 1998 VA psychiatric examination, the veteran's 
claims file was not available for review.  During the 
examination the veteran complained of having occasional 
nightmares of his experiences in the Dominican Republic and 
Vietnam.  He reported that various smells could cause him to 
re-experience the smell of decaying bodies.  He reported that 
he had tended to become anxious and cry when hearing a 
helicopter or experiencing events that reminded him of his 
inservice experiences in the Dominican Republic and Vietnam.  

The veteran reported stressors including that while in the 
Dominican Republic, he witnessed and smelled numerous 
decaying bodies, was in patrols that received sniper fire, 
was pinned behind a wall by gunfire, and witnessed a marine 
in the area next to him being shot in the abdomen.  While in 
Vietnam he served as perimeter guard and went on patrols 
where he was subjected to incoming fire and was in fear of 
losing his life.  He learned of the deaths and injuries of 
friends from basic training.  After examination the 
diagnostic impressions included PTSD and dysthymia, early 
onset.  The examiner opined that the veteran appeared to meet 
the criteria for a diagnosis of PTSD.

A private summary of psychological assessment of October 1998 
indicates that the veteran experienced various traumatic 
events and presently experienced nightmares about those 
memories and had feelings of detachment, irritability and 
anxiety, as well as difficulty with sleep and diminished 
interest in participating in significant events. 

VA treatment records show that the veteran underwent 
individual therapy in 1998 and 1999.

During an August 1999 Board hearing before the undersigned 
member of the Board sitting at the RO, the veteran testified 
regarding his PTSD claim.  The veteran stated that he was in 
43rd Civil Affairs, which traveled with combat troops, 
fighting along with the combat troops, and after taking a 
town the team drops out and sets up a military government.  
The veteran testified that during assignment in the Dominican 
Republic, that he was attached to either the 82nd Airborne or 
101st riding in a jeep as guard going to the American 
Embassy.  While remaining with the jeep near the embassy he 
and some Marines came under fire.  Later while still in the 
Dominican Republic, he was fired on by a sniper across the 
street while on patrol walking down a residential 
neighborhood in a supposedly secure area.  He was fired on a 
couple of other times before leaving the Dominican Republic.  
The veteran also testified regarding stressors while in 
Vietnam with the 43rd Civil Affairs.  The transcript 
indicates that the veteran was with the 82nd while in the 
Dominican Republic, and with the 101st while in Vietnam. 

A VA examination report of September 2000 shows that the 
veteran underwent psychological testing for diagnostic 
clarification.  After examination the examiner concluded that 
MAC-R Scale suggested PTSD, while D Scale suggested a long 
history of depression.  The diagnostic impression was 
dysthymic disorder.

A December 2000 response from the U. S. Army Historical 
Center showed that the 42nd Civil Affairs Co. served in the 
Dominican Republic and the 41st Civil Affairs Co. served in 
Vietnam.  Campaign Participation Credit listed numerous 
counteroffensive.  No additional specific information was 
furnished. 

In April 2001, U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) formerly U.S. Army & Joint Services 
Environmental Support Group (ESG) provided a list of units 
credited with participating in the Dominican Republic 
Campaign, including the 42nd Civil Affairs (42nd CA Co), to 
which the veteran was assigned.  Also enclosed was a history 
regarding the 82nd Airborne Division and supporting units 
during that Campaign.  These documents show that units of the 
82nd Airborne came under sniper fire, to include at the San 
Isidro Airport, guarded the U.S Embassy and engaged rebel 
forces on several occasions during May 1965, sustaining 
casualties. 

The report of an October 2002 VA examination shows that the 
veteran reported experiencing stressors including coming 
under fire on landing at San Isidro Air Force Base in the 
Dominican Republic.  He reported he saw piles of dead bodies 
of enemies and came under fire while at the U.S. Embassy.  
While in Vietnam he experienced stressors regarding an attack 
on the compound, and learning of wounded and killed soldiers 
he had known including a soldier named Crafton who was 
killed.

During the October 2002 VA examination the veteran complained 
of having nightmares and flashbacks about his traumatic 
experiences primarily in the Dominican Republic and also 
while in Vietnam.  He reported having trouble sleeping, bad 
dreams and poor concentration, irritability, short temper 
with guilt, anger and feelings of isolation.  

The examiner noted the veteran's subjective symptoms and on 
mental status examination noted that the veteran was hyper-
alert and tended to isolate himself from time to time.  The 
veteran's speech was coherent and relevant, his mood was 
nervous and depressed from time to time.  His affect was 
constricted to a certain degree.  He denied hallucinations 
and no suicidal or homicidal ideas were elicited.  His 
orientation and memory were preserved and his insight and 
judgment was intact.  

The examiner concluded after examination and review of the 
claims file that the veteran had a diagnosis of PTSD, 
moderate, which was service-related due to traumatic 
experiences while in the Dominican Republic and Vietnam, 
meeting the criteria of DSM-IV.  The diagnosis was PTSD, 
moderate (Dominican Republic and Vietnam experiences).

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

Pertinent regulation provides that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and that the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in addition to demonstrating the 
existence of a stressor, the facts of a particular case must 
also establish that the alleged stressful event was 
sufficient to give rise to PTSD.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  Subsequently, the Court further elaborated 
on its analysis in Zarycki.  Specifically, the Court held 
that the sufficiency of the alleged stressor is a medical 
determination and that, therefore, the adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  West v. Brown, 7 Vet. App. 70 
(1994).

The veteran claims entitlement to service connection for 
PTSD, essentially claiming that he has PTSD resulting from 
stressors experienced during service when he was in the 
Dominican Republic and Vietnam as described above.  

Initially, the evidence fails to establish that the veteran 
engaged in combat with the enemy in the Dominican Republic or 
Vietnam.  The Board has reviewed the information submitted by 
USASCRUR, particularly the history of the 82nd Airborne in 
the Dominican Republic.  The history shows that elements of 
the 82nd Airborne from April 30 through May 1965 came under 
sniper fire, were involved in combat, sustained casualties 
and guarded the U.S. Embassy in Santa Doming in the Dominican 
Republic.  These facts are consistent with the veteran's 
statements.  Accordingly, the Board concludes that the 
veteran's stressors concerning sniper fire and seeing dead 
bodies in the Dominican Republic are verified.  His claimed 
stressors concerning Vietnam were not verified. 

The October 2002 VA examination diagnosed PTSD and contains 
an opinion that this disorder was related to the traumatic 
experiences experienced by the veteran while he was in the 
Dominican Republic and Vietnam.  Accordingly, the Board finds 
that the veteran does have PTSD and that the diagnosis of 
PTSD is based in part on the verified stressors which 
occurred in the Dominican Republic.  Accordingly, it is the 
judgment of the Board that the veteran's PTSD is related to 
his military service.  


ORDER

Entitlement to service connection for PTSD is granted.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

